Rothrock, J.
i. criminal meet of abstruct; praetica. I. Before the submission of this cause the attorney-general filed a motion to strike out all that part of the transcript and abstract purporting to be the evidence, interrogatories and rulings of the court, and interlocutory questions, upon the ground that there is no certificate nor bill of exceptions signed by the judge of the District Court making the evidence and said proceedings of record. An examination was made of the transcript and abstract, and the motion being well taken was sustained. Die cause was thereupon finally and fully submitted. Afterward the defendant filed a motion for leave to file an amendment to his abstract within thirty days. No motion was made to set aside the submission of the cause. The attorney-general resisted the motion to amend upon the ground that the submission had not been set aside, and because no showing was made for leave to amend. The cause comes to us in this condition.
We do not think the application to amend is sufficient. It is not claimed that any bill of exceptions was at any time signed by the trial judge, and filed in the ease, nor that any *598certificate of the judge to what purports to be evidence was ever appended thereto. We have what purports to be a complete transcript of the record in the court below, and as it appears to us, no amendment of the abstract can be made which will make the evidence available here, because the transcript does not justify such an amendment.
II. It is claimed that a motion for a continuance should have been sustained. It does not appear to us that there was any abuse of the discretion of the court in overruling the motion. It might appear otherwise if the evidence upon which the case was tried was of record.
2__d0. jury :°reasoüable doubt. III. The defendant asked the court to instruct the jury in substance, that if any juror entertained a reasonable doubt of defendant’s guilt he was not required to surrender his convictions because other jurors entertained no such doubts. The instruction was refused and the court gave the usual instructions upon the degree of proof required to convict. Substantially the same instruction was asked in State v. Rorabacker, 19 Iowa, 154, and the refusal to give it was approved by this court. Of course each juror is to act upon his own judgment. He is not required to surrender his convictions unless convinced. He may be aided by his fellow jurors in arriving at the truth, but he is not to find a verdict against his judgment merely because the others en, ter tain views different from his own. But a jury need not be advised of so simple a proposition. The usual method of instructing upon the measure of proof required in criminal cases is sufficient.
3. ——: aiibi: burden o£ proof. IV. The defendant claimed that he was at another place when the robbery was committed. The court instructed the jury that the burden of proof was on the defendant to establish the fact that he was not present, by a preponderance of evidence. This instruction was correct and is now the settled law of the State. State v. Vincent, 24 Iowa, 570; State v. Hardin & Henry, 46 Id., 623; State v. *599Red, 53 Id., 69; State v. Kline, 54 Id., 183; State v. Northrup, 48 Iowa, 583. We find no error in the record.
Affirmed.